                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF ALABAMA
                                        EASTERN DIVISION

In Re:                                               §

KATHY BURGESS                                        §                            Case No.:19-42050
                                                                                   Chapter 13
Debtor(s)                                            §


                                  ORDER ON OBJECTION TO CLAIM

         This case came before the Court for consideration of the following Trustee’s Objection to Claim:


         RE: Doc. No. 46 Objection to Claim 14 of creditor, WILMINGTON SAVINGS FUND SOCIETY,
         FSB/CARRINGTON MORTGAGE SERVICES, LLC in the amount of $73,914.87 filed by Trustee,
         Linda B. Gore.

        Notice and opportunity to request a hearing on the objection were given and no request for
hearing was filed or otherwise made. The Court considered the objection, and it appears that the
objection is due to be sustained.

     It is, therefore, ORDERED, ADJUDGED and DECREED that the Trustee’s objection is hereby
SUSTAINED, and


__X___          The claim is ALLOWED in the amount previously paid by the Trustee and the balance of
                the claim is DISALLOWED.

______          The claim is DISALLOWED as having been filed after the claims bar date.

__              The claim is ALLOWED as a general unsecured claim, not entitled to secured or priority
                status.

______          The claim is DISALLOWED as a post -petition claim incurred without prior approval of
                the Trustee or Court.

__ __           The claim is Barred by the Statute of Limitation and is DISALLOWED.


         Dated: December 1, 2020


                                              /s/James J. Robinson_________________________
                                              James J. Robinson
                                              Chief United States Bankruptcy Judge




 Case 19-42050-JJR13          Doc 49    Filed 12/01/20 Entered 12/01/20 11:14:49            Desc Main
                                       Document     Page 1 of 1
